USCA1 Opinion

	




          January 11, 1993      [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ___________________          No. 92-1795                                              SHERYL L. VIZVARY,                                Plaintiff, Appellant,                                          v.                   GREATER PROVIDENCE DEPOSIT CORPORATION, ET AL.,                                Defendants, Appellees.                                  __________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF RHODE ISLAND                    [Hon. Ronald R. Lagueux, U.S. District Judge]                                             ___________________                                                                            ___________________                                        Before                                 Breyer, Chief Judge,                                         ___________                            Selya and Cyr, Circuit Judges.                                           ______________                                 ___________________               Sheryl L. Vizvary on brief pro se.               _________________               Patricia K. Rocha and  Adler Pollack & Sheehan on  brief for               _________________      _______________________          appellees.                                  __________________                                 __________________                     Per Curiam.  Cheryl L. Vizvary appeals a district court                    Per Curiam.                    __________          order denying her request for recusal of the  district judge.  We          dismiss the appeal as moot.                    Appellant filed a pro se complaint in the United States          District  Court for the District  of Rhode Island  in July, 1990,          requesting  a judicial  declaration that  certain  loan documents          executed by her, her husband, and the appellee bank were null and          void.   The  complaint  also demanded  damages  and alleged  that          appellees'  efforts  to recover  their  mortgage  loan and  other          amounts due violated appellant's civil and constitutional rights.          Appellees   moved  to   dismiss  for   lack  of   subject  matter          jurisdiction and failure to state a claim upon which relief could          be granted.                    On  October 5, 1990,  appellant filed  a motion  for an          order permanently  restraining appellees from foreclosing  on her          residence,  which was  denied on  October 18,  1990.   During the          latter  part of  1990, appellant  filed a  voluntary petition  in          bankruptcy.1   Thereafter, she commenced  an adversary proceeding          in the bankruptcy court, objecting to the proof of claim filed by          the appellee  bank  and  challenging  its mortgage  lien  on  her          residence.                    On April 29,  1992, the  bankruptcy judge  conducted an          evidentiary hearing at which  appellant testified, and on May 28,                                        ____________________               1The record  on appeal  does not reveal  whether appellant's          bankruptcy petition was filed before or after October 18, 1990.                                          2          1992,  the  bankruptcy  court  entered its  order  upholding  the          validity  of  various  loan   documents  and  the  mortgage  lien          challenged  by appellant in the district  court action from which          the present appeal emanates.                      Meanwhile,  on  May 21,  1992,  three  weeks  after the          bankruptcy  court  hearing and  one  week  before the  bankruptcy          judge's order  rejecting her  lien and loan  document challenges,          appellant filed a motion to disqualify the presiding judge in the          district  court action.  On June 18, 1992, the recusal motion was          denied.                    Upon  the filing of  appellant's bankruptcy petition in          late  1990, the claims and property interests she asserted in the          pending  district court  action became  property of  the bankrupt          estate by operation of law.  See Bankruptcy Code   541; 11 U.S.C.                                       ___            541.2   As a consequence, the parallel adversary proceeding was          litigated  in the bankruptcy court instead.  In due course, three          weeks  before the  district  court acted  on appellant's  recusal          motion, the bankruptcy court order dismissing  appellant's objec-          tions to the  bank's proof  of claim and  upholding its  mortgage          lien  became final.  Thus, the issues and claims initially raised          in the  pending  district  court  action were  barred  under  the          doctrines of issue and claim preclusion.                                          ____________________               2At a  status conference on February 25,  1991, the district          court  duly noted:  "Pltf  has filed bankruptcy  petition.  Deft.          has filed m/dismiss in bankruptcy  proceedings and will be filing          m/dismiss  in  this  case   after  hearing  in  bankruptcy  Court          (probably late March)."  The record on appeal thus discloses that          appellant  lacked standing to prosecute the claims pending in the          district court action below.                                            3                    As  the bankruptcy court order adjudicating appellant's          claims in the parallel adversary proceeding became final prior to          any district  court  action  on  the recusal  motion,  the  order          appealed from is moot.                      Appeal dismissed.                    ________________                                                      4